         Case 1:19-cr-00276-BAH Document 1 Filed 08/16/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF ANTERICA                                   Criminal Case No.

                                                            VIOLATIONS:

RICHARD RYANS,                                              18 U.S.C. S 2314 (Interstate
                                                            Transportation of Stolen Property)
               Defendant.
                                                                        (Aiding and Abetting
                                                            18 U.S.C. $ 2
                                                            and Causing an Act to be Done)

                                                            FORFEITURE: 18 U.S.C. $ 981(a)(1)(C),
                                                            28 U.S.C. $ 2461(c),21 U.S.C. $ 8s3(p)


                                           INFORMATION

        The United States Attorney hereby informs the Court that:

                                             COUNT ONE

        l.     Between in or about July 2015 through in or about August 2018, in the District        of

Columbia and elsewhere, in a continuing course ofconduct, the defendant, RICHARD RYANS,

devised and executed a scheme to defraud Company A, as a part of which the defendant,

RICHARD RYANS, transported, transmitted, and transferred in interstate commerce and caused

to be transported, transmitted, and transferred in interstate commerce, stolen goods and money

valued at over $5,000, knowing the same to have been stolen, converted, and taken by fraud.

(Interstate Transportation ofStolen Property and Aiding and Abetting and Causing an Act
          to be Done, in violation of Title 18, United States Code, Sections 2314 and 2)

                                 FORFEIT URE ALLEGATION

       2.      Upon conviction ofthe offense alleged in Count One, the defendant shall forfeit

to the United States any property, real or personal, which constitutes or is derived from proceeds

traceable to this offense, pursuant to   l8 U.S.C.   g   981(a)(l)(C) and 28 U.S.C. { 2461(c). The
         Case 1:19-cr-00276-BAH Document 1 Filed 08/16/19 Page 2 of 2




United States will also seek a forfeiture moneyjudgment against the defendant in the amount of

$639,000.

       2.      Ifany ofthe property described above as being subject to forfeiture,    as a result   of

any act or omission of the defendant:

       a.      cannot be located upon the exercise ofdue diligence;

       b.      has been transferred or sold to, or deposited    with, a third party;

       c.      has been placed beyond    thejurisdiction ofthe Court;

       d.      has been substantially diminished in value; or

       e.      has been commingled with other property that cannot be divided without

               difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the

value ofthe propeny described above, pursuant to    2l   U.S.C. $ 853(p).

 (Criminal Forfeiture, pursuant to Title18, United States Code, Section 981(a)(1)(C), Title 28,
     United States Code, Section 2461(c), and Title 2l , United States Code, Section 853(p))


                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              UNITED STATES ATTORNEY


                                        By:
                                                on di .l- Kle     an
                                              Assistant United States Attomey
                                              California Bar Number 241277
                                              555 4th Street, NW, Rm. 5245
                                              Washington, D.C. 20530
                                              (202) 2s2-6887
                                              kondi.kleinman2@usdoj.gov
